Case 2:19-cv-00445-HCN-CMR Document 59 Filed 08/07/20 PageID.981 Page 1 of 13




                            IN THE UNITED STATES DISTRICT COURT
                                  FOR THE DISTRICT OF UTAH



                                                           MEMORANDUM DECISION
               ALEXSAM, INC.,                                    AND ORDER
                                                            DENYING DEFENDANT’S
                    Plaintiff,                                MOTION TO DISMISS
                                                           AND CERTIFYING ORDER
                       v.                                FOR INTERLOCUTORY APPEAL

            HEALTHEQUITY, INC.,                                 Case No. 2:19-cv-00445

                   Defendant.                                   Howard C. Nielson, Jr.
                                                              United States District Judge




        Plaintiff AlexSam, Inc., sued Defendant HealthEquity, Inc., for patent infringement. See

 Dkt. No. 2 (“Compl.”). Defendant has moved to dismiss Plaintiff’s action, arguing that the

 asserted claims are ineligible for patent protection under 35 U.S.C. § 101. See Dkt. No. 32

 (“MTD”). For the following reasons, Defendant’s motion is denied.

                                                  I.

        Plaintiff owns U.S. Patent No. 6,000,608 (the “’608 Patent”), which was invented and

 assigned to Plaintiff by Mr. Robert Dorf. See Compl. ¶ 2. 1 Mr. Dorf filed the patent application

 in 1997, and the U.S. Patent and Trademark Office approved the ’608 Patent in 1999. See Dkt.

 No. 2-1 (“’608 Patent”) at 1. At the time of invention, people carried various cards, such as debit

 cards and loyalty cards, each of which generally performed only one function, see id. at 1:26–30;

 2:66–3:6, and some of which required merchants and retailers to have separate or modified card



        1
         The following facts are taken from the complaint and the ’608 Patent. See
 Commonwealth Prop. Advocates, LLC v. Mortg. Elec. Registration Sys., Inc., 680 F.3d 1194,
 1201 (10th Cir. 2011).
Case 2:19-cv-00445-HCN-CMR Document 59 Filed 08/07/20 PageID.982 Page 2 of 13



 readers or other equipment, see Compl. ¶ 24. The prior art thus lacked “a card system which

 [could] serve a number of functions, thus allowing the consumer to have one card which may act

 as their card for financial transactions, long-distance telephone calls, loyalty information, and

 medical information.” ’608 Patent at 2:66–3:6.

        The ’608 patent purported to “solve[] the problems associated with prior art card systems

 by providing an improved multifunction card system.” Id. at 3:9–11. This patent discloses “a

 multifunction card system which allows for the activation of prepaid phone cards and the use of

 Electronic Gift Certificate™ cards, loyalty cards, debit cards, and medical information cards”

 and “provides for the immediate linkage of these various functions.” Id. at 4:14–20; accord

 Compl. ¶ 18. The patent’s claims cover various specific combinations of these functions.

        In this case, Plaintiff alleges that Defendant has infringed two of these claims. See

 Compl. ¶ 55. The first—Claim 32—recites:

        32. A multifunction card system comprising:

                a. at least one debit/medical services card having a unique identification number
                encoded on it comprising a bank identification number approved by the American
                Banking Association for use in a banking network;

                b. a transaction processor receiving card data from an unmodified existing
                standard point-of-sale device, said card data including a unique identification
                number;

                c. a processing hub receiving directly or indirectly said card data from said
                transaction processor; and

                d. said processing hub accessing a first database when the card functions as a
                debit card and said processing hub accessing a second database when the card
                functions as a medical card.

 ’608 Patent at 15:65–16:11.




                                                  2
Case 2:19-cv-00445-HCN-CMR Document 59 Filed 08/07/20 PageID.983 Page 3 of 13



        The second—Claim 33—is a dependent claim that recites:

        33. The multifunction card system of claim 32, wherein the unique identification number
        further comprises a medical identification number.

 Id. at 16:12–14.

        Defendant argues that these claims “are directed to [an] abstract concept” and “articulate

 nothing more than the abstract result of a multifunction card, accomplished by generic machinery

 and processes.” MTD at 1. Defendant argues that the asserted claims are thus ineligible for

 protection under the Patent Act and that Plaintiff’s infringement action must accordingly be

 dismissed. See id. at 23.

                                                  II.

        To survive a motion to dismiss, a complaint must contain “enough facts to state a claim

 to relief that is plausible on its face.” Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 570 (2007).

 “A claim has facial plausibility when the plaintiff pleads factual content that allows the court to

 draw the reasonable inference that the defendant is liable for the misconduct alleged.” Ashcroft v.

 Iqbal, 556 U.S. 662, 678 (2009). In making this determination, the court “must accept all the

 well-pleaded allegations of the complaint as true and must construe them in the light most

 favorable to the plaintiff.” Sylvia v. Wisler, 875 F.3d 1307, 1313 (10th Cir. 2017) (cleaned up).

        “At the Rule 12(b)(6) stage,” the court can determine patent eligibility “only when there

 are no factual allegations that prevent resolving the eligibility question as a matter of law.”

 Aatrix Software, Inc. v. Green Shades Software, Inc., 882 F.3d 1121, 1125 (Fed. Cir. 2018)

 (cleaned up). “Plausible factual allegations” may thus “preclude dismissing a case [for patent

 ineligibility] where nothing on the record refutes those allegations as a matter of law or justifies

 dismissal under Rule 12(b)(6).” Id.




                                                   3
Case 2:19-cv-00445-HCN-CMR Document 59 Filed 08/07/20 PageID.984 Page 4 of 13



                                                    III.

           Section 101 of the Patent Act defines patent-eligible subject matter to include “any new

 and useful process, machine, manufacture, or composition of matter, or any new and useful

 improvement thereof.” 35 U.S.C. § 101. But “this provision contains an important implicit

 exception: Laws of nature, natural phenomena, and abstract ideas are not patentable.” Alice

 Corp. Pty. Ltd. v. CLS Bank Intern., 573 U.S. 208, 216 (2014) (cleaned up).

           The Supreme Court has established a two-step inquiry “for distinguishing patents that

 claim laws of nature, natural phenomena, and abstract ideas from those that claim patent-eligible

 applications of those concepts.” Id. at 217–18. The court must first “determine whether the

 claims at issue are directed to [a] patent-ineligible concept.” Id. at 217. If they are, the court must

 then “consider the elements of each claim both individually and ‘as an ordered combination’ to

 determine whether the additional elements ‘transform the nature of the claim’ into a patent-

 eligible application.” Id. (quoting Mayo Collaborative Servs. v. Prometheus Labs., Inc., 556 U.S.

 66, 78–79 (2012)).

                                                    A.

           The court must thus first “consider the claims in their entirety to ascertain whether their

 character as a whole is directed to excluded subject matter.” ChargePoint, Inc. v. SemaConnect,

 Inc., 920 F.3d 759, 765 (Fed. Cir. 2019) (cleaned up). The Federal Circuit has “described [this]

 inquiry ‘as looking to the “focus” of the claims.’” Id. (citations omitted). “[T]he specification

 may help illuminate the true focus of a claim,” by revealing “‘the problem facing the inventor’ as

 well as what the patent describes as the invention.” Id. at 766–67. “[R]eliance on the

 specification,” however, “must always yield to the claim language in identifying that focus.” Id.

 at 766.




                                                     4
Case 2:19-cv-00445-HCN-CMR Document 59 Filed 08/07/20 PageID.985 Page 5 of 13



        Although “the abstract ideas category embodies the longstanding rule that an idea of

 itself is not patentable,” Alice, 573 U.S. at 218 (cleaned up), “[n]either the Supreme Court nor

 the Federal Circuit has ventured a single, comprehensive definition” of what constitutes an

 abstract idea, Epic IP LLC v. Backblaze, Inc., 351 F.Supp.3d 733, 737 (D. Del. 2018) (Bryson, J.,

 by designation) (citations omitted). Instead, the court must look to similar cases, see Enfish, LLC

 v. Microsoft Corp., 822 F.3d 1327, 1334 (Fed. Cir. 2016), and their guiding “principles” to

 determine whether claims are directed to an abstract idea, Epic, 351 F.Supp.3d at 737.

        Having reviewed many similar cases, the court thinks that the claims at issue here present

 a “close call” at the first step of the Alice inquiry. Cf. Bascom Global Internet Servs., Inc. v.

 AT&T Mobility LLC, 827 F.3d 1341, 1348–49 (Fed. Cir. 2016). On the one hand, the court

 believes that the claims at issue here are probably best characterized as being directed to

 “accessing databases to facilitate various kinds of transactions”—or, more specifically, accessing

 financial and medical databases to facilitate making payments, engaging in other financial

 transactions, and obtaining medical records. Notwithstanding the Federal Circuit’s warning

 against “overly abstract[ing] claims,” Natural Alternatives Int’l, Inc. v. Creative Compounds,

 LLC, 918 F.3d 1338, 1350 (Fed. Cir. 2019); cf. Alice, 573 U.S. at 217, the court finds that

 viewing the focus of the claims at this level of generality is comparable to the approach taken by

 both the Supreme Court and the Federal Circuit in similar cases, see, e.g., Alice, 573 U.S. at 213–

 14 & n.2, 219–21; Intellectual Ventures I LLC v. Symantec Corp., 838 F.3d 1307, 1313–15 (Fed.

 Cir. 2016); Two-Way Media Ltd. v. Comcast Cable Commc’ns, LLC, 874 F.3d 1329, 1334–35,

 1337–38 (Fed. Cir. 2017). If this is the correct level of generality, the claims at issue here are

 indeed directed toward an abstract idea. Accessing databases or other collections of records is an

 “undisputedly well-known” practice. Content Extraction & Transmission LLC v. Wells Fargo




                                                   5
Case 2:19-cv-00445-HCN-CMR Document 59 Filed 08/07/20 PageID.986 Page 6 of 13



 Bank, 776 F.3d 1343, 1347 (Fed. Cir. 2014) (finding that “humans have always” “collect[ed]

 data,” “recogniz[ed] certain data within the collected data set,” and “stor[ed] that recognized data

 in a memory”). And transacting—including in the specific ways facilitated by the claims here—

 is a “fundamental economic practice long prevalent in our system of commerce.” Alice, 573 U.S.

 at 219–21 (finding that intermediated settlement is a fundamental economic practice); see also

 Bilksi v. Kappos, 561 U.S. 593, 611 (2010) (finding that hedging against risk is a fundamental

 economic practice).

         On the other hand, the court believes that the claims at issue here could also be fairly

 characterized as directed to “improving the process for accessing databases to facilitate various

 kinds of transactions.” After all, the specification describes the problem facing the inventor as

 the lack of “a card system which [could] serve a number of functions,” and it describes the

 “present invention” as “an improved multifunction card system” that would “allow[] the

 consumer to have one card which may act as their card for financial transactions, long-distance

 telephone calls, loyalty information, and medical information.” ’608 Patent at 3:2–11; see also

 id. at 4:14–19. Far from contradicting this understanding, moreover, the claims at issue here

 appear to describe a specific, though partial, implementation of the solution to the problem

 described: encoding cards with banking identification information and placing a processing hub

 within the banking network so that a user can access financial and medical information with a

 single card using a single point-of-sale device. See, e.g., id. at 2:56–64 (“Presently, in order to

 obtain a patient’s medical history, the patient or his or her doctor must request the appropriate

 files from the patient’s previous doctor(s) . . . . [T]here is a need for [medical history] data to be

 instantly available to the patient, or the patient’s doctor if the patient is incapacitated.”).




                                                     6
Case 2:19-cv-00445-HCN-CMR Document 59 Filed 08/07/20 PageID.987 Page 7 of 13



         If the claims here are properly characterized in the latter manner, they could be

 understood to be “directed to improvements to the functionality of a computer or network

 platform itself,” rather than simply to “a process or system that qualifies an abstract idea for

 which computers are invoked merely as a tool.” Uniloc USA, Inc. v. LG Electronics USA, Inc.,

 957 F.3d 1303, 1306–07 (Fed. Cir. 2020); but cf. Bascom, 827 F.3d at 1349 (finding that “the

 claims and their specific limitations do not readily lend themselves to a step-one finding that they

 are directed to a nonabstract idea” and “defer[ring] [the] consideration of the specific claim

 limitations’ narrowing effect for step two”).

         Regardless, the court need not determine precisely what the asserted claims are directed

 to or whether they are directed to an abstract idea. Cf. Bascom, 827 F.3d at 1349. For as

 explained below, even if the claims here are directed toward an abstract idea, the court cannot

 find as a matter of law at this early stage of the litigation that the claims are ineligible for patent

 protection. 2

                                                    B.

         Turning to the second step of the Alice inquiry, the court must “search for an ‘“inventive

 concept”’—i.e., an element or combination of elements that is ‘sufficient to ensure that the

 patent in practice amounts to significantly more than a patent upon the [ineligible concept]

 itself.’” Alice, 573 U.S. at 217–218 (quoting Mayo, 556 U.S. at 72–73). “Simply appending

 conventional steps, specified at a high level of generality,” is “not enough to supply an inventive




         2
           The court does, however, reject Plaintiff’s argument that the claims’ “combination of
 physical elements describes a machine that by its very nature cannot be ‘abstract.’” Resp. 10–12
 (cleaned up). This argument “is beside the point.” Alice, 573 U.S. at 224. “[I]f that were the end
 of the § 101 inquiry, an applicant could claim any principal of the physical or social sciences by
 reciting a computer system configured to implement the relevant concept,” “thereby
 eviscerating” the long-standing exceptions to Section 101. Id.


                                                    7
Case 2:19-cv-00445-HCN-CMR Document 59 Filed 08/07/20 PageID.988 Page 8 of 13



 concept.” Id. at 222 (cleaned up). Nor do claim elements or the combination of elements provide

 the necessary inventive concept if they “simply recite ‘well-understood, routine, conventional

 activit[ies].’” Bascom, 827 F.3d at 1350 (quoting Alice, 573 U.S. at 225). But “an inventive

 concept can be found in the non-conventional and non-generic arrangement of known,

 conventional pieces.” Id.

        “Whether a claim ‘supplies an inventive concept that renders a claim “significantly more”

 than an abstract idea to which it is directed is a question of law’ that may include underlying

 factual determinations.” ChargePoint, 920 F.3d at 773 (quoting BSG Tech LLC v. Buyseasons,

 Inc., 899 F.3d 1281, 1290 (Fed. Cir. 2018)). “For example, within the overall step two analysis,

 ‘whether a claim element or combination of elements is well-understood, routine, and

 conventional to a skilled artisan in the relevant field is a question of fact’ that ‘must be proven by

 clear and convincing evidence.’” Id. (quoting Berkheimer v. HP Inc., 881 F.3d 1360, 1368 (Fed.

 Cir. 2018)).

        Viewing the claim elements separately, the court finds that each of the five elements of

 Claim 32—a processing hub, a transaction processor, two databases, a point-of-sale device, and a

 card encoded with a banking identification number—is simply conventional and does not amount

 to an inventive concept. Contrary to Plaintiff’s repeated assertions, the processing hub is not an

 inventive concept. The language of the claim makes clear that the processing hub simply serves

 the highly generalized and wholly conventional function of receiving data and accessing

 databases. See Two-Way Media, 847 F.3d at 1338 (“To save a patent at step two, an inventive

 concept must be evident in the claims . . . as opposed to something purportedly described in the

 specification.”). And even if it could trump the general way in which the processing hub is

 described in the claims, the specification states that “[t]he processing hub can be implemented




                                                   8
Case 2:19-cv-00445-HCN-CMR Document 59 Filed 08/07/20 PageID.989 Page 9 of 13



 using any computer having acceptable processing and storage capacity” and then lists several

 hardware and software preferences. ’608 Patent at 10:65–11:32. Even the specification thus

 treats the processing hub as a “conventional computer . . . operating according to [its] ordinary

 function[]” of processing information. Two-Way Media, 874 F.3d at 1339.

        A transaction processor and databases are also conventional components. Indeed, the

 specification suggests that at the time of invention the transaction processor may have already

 existed as a “bank processor,” ’608 Patent at 5:4–8; the financial database almost certainly

 already existed as part of the banking infrastructure; and there is nothing in the claim or

 specification indicating that medical database could not already exist, see, e.g., id. at 3:58–60

 (generally describing a database with medical history records)—though even if it did not, there

 was nothing unconventional, even in 1997, about a database containing medical records. In

 addition, the point-of-sale device is certainly conventional given that the claims describe it as an

 “unmodified existing standard” point-of-sale device. Id. at 16:3–5.

        Finally, at the time of invention, cards encoded with bank identification numbers

 approved by the American Banking Association for use in a banking network were

 commonplace. See id. at 4:36–61. While the claims refer to a “debit/medical services card,” id. at

 15:66, and Plaintiff alleges such cards “were not yet in existence,” Compl. ¶ 47, nothing in the

 claim or specification suggests that these cards were anything more than a standard card encoded

 with a bank identification number. Certainly there is no indication that the cards themselves

 provided the necessary multifunctional technology—rather, it was the system, and in particular

 the processing hub, that enabled these cards to serve multiple purposes. Hence, at least with

 respect to Claim 32, the court finds that the encoded card was also conventional.




                                                   9
Case 2:19-cv-00445-HCN-CMR Document 59 Filed 08/07/20 PageID.990 Page 10 of 13



         When considering the elements as “an ordered combination,” however, the court cannot

  find as a matter of law that the claims reflect “conventional, routine, and well understood

  applications in the art.” To be sure, the ordered combination of elements described by the claims

  may seem conventional today, but inventiveness is determined “at the time of the patent,”

  Berkheimer, 881 F.3d at 1369—not a generation later. The court finds it plausible that, even if

  each element of the claims was itself conventional, the ordered combination and specific

  arrangement of these conventional pieces described by claims was “non-conventional and non-

  generic” at the time of invention. Bascom, 827 F.3d at 1350 (holding that “an inventive concept

  can be found in the non-conventional and non-generic arrangement of known, conventional

  pieces”).

         Indeed, the specification suggests, and complaint alleges facts supporting the reasonable

  inference, that this arrangement—which would enable consumers and retailers to use existing

  point-of-sales devices and the existing banking infrastructure not only to perform financial

  transactions but also to obtain medical information—was an elegant and innovative solution to a

  significant problem in the prior art. The specification describes “a need for a card system which

  can serve a number of functions, thus allowing the consumer to have one card which may act as

  their card for financial transactions . . . and medical information.” ’608 Patent at 3:2–6. As the

  specification elaborates,

         a person’s medical history can be extremely important in assessing the propriety
         of certain medical procedures during a medical emergency. Presently, in order to
         obtain a patient’s medical history, the patient or his or her doctor must request the
         appropriate files from the patient’s previous doctor(s). It often takes a number of
         days to receive the requested information. In a medical emergency, this delay is
         often far too long. Thus, there is a need for patients to have control over their own
         medical history data. Further, there is a need for this data to be instantly available
         to the patient, or the patient’s doctor if the patient is incapacitated.




                                                   10
Case 2:19-cv-00445-HCN-CMR Document 59 Filed 08/07/20 PageID.991 Page 11 of 13



  Id. at 2:56–64. And Plaintiff alleges that “the combination of the POS device, transaction

  processor, and Processing Hub into a system that allows for the multifunction card system to

  access debit card databases and medical databases was not available or in general use in 1997.”

  Compl. ¶ 38. Because the court must accept these facts as true, the court cannot find as a matter

  of law that the ordered combination of elements comprising Mr. Dorf’s multifunction card

  system was conventional.

         Essentially the same analysis applies to Claim 33, which recites the same elements but

  requires that “the unique identification number” encoded on the card “further comprises a

  medical identification number.” ’608 Patent at 16:12–14. It is possible that using a medical

  identification number that is also a bank identification number approved by the American

  Banking Association for use in a banking network is itself a nonconventional, innovative

  concept. The court need not decide this issue, however, given that it cannot say, as a matter of

  law, the claims at issue here do not comprise “an inventive concept . . . in the non-conventional

  and non-generic arrangement of known, conventional pieces.” Bascom, 827 F.3d at 1350

         To be clear, the court does not mean to suggest that any new arrangement of conventional

  components will preclude a finding of patent ineligibility at the motion to dismiss stage under

  Bascom. In ChargePoint, for instance, the Federal Circuit found the asserted claims

  distinguishable from those in Bascom because they did “nothing to improve how charging

  stations function” but rather “merely add[ed] generic networking capabilities to those charging

  stations and [said] ‘apply it.’” 920 F.3d at 774–75. Indeed, the specification there gave “no

  indication that the patented invention involved how to add network connectivity to [the] charging

  stations in an unconventional way.” Id. at 775. But, as the record currently stands, the court

  cannot make an analogous finding here. Mr. Dorf’s card system not only allowed a single card to




                                                  11
Case 2:19-cv-00445-HCN-CMR Document 59 Filed 08/07/20 PageID.992 Page 12 of 13



  perform multiple functions, a capability that did not exist in the prior art, but it also replaced the

  need for separate means of accessing financial and medical information, see ’608 Patent at 2:56–

  60; accord Compl. ¶ 41, thus making Mr. Dorf’s solution “more viable to merchants and easier

  to integrate into the marketplace” than the prior art solutions, see Compl. ¶¶ 24, 32.

                                             *       *       *

         In short, accepting Plaintiff’s well-pled factual allegations as true and in the light most

  favorable to Plaintiff, the court cannot find as a matter of law at this early stage of the

  proceedings that Claims 32 and 33 of the ’608 patent are ineligible for protection under

  Section 101. The court recognizes that both stages of the Alice inquiry present close and difficult

  questions in this case and that its resolution of these questions is subject to reasonable dispute.

  Indeed, both parties have cited authoritative cases addressing at least somewhat analogous patent

  claims that appear to support their conflicting positions and, in all candor, this court finds some

  of these cases difficult to reconcile with one another.

         If this court’s ruling is erroneous, it would welcome reversal by the Federal Circuit. It is

  likely that such a ruling would promptly and efficiently resolve litigation not only in this case,

  but also in two other district courts where similar lawsuits and “nearly identical” motions to

  dismiss are pending. Dkt. No. 57. The court accordingly finds that this “order involves a

  controlling question of law as to which there is substantial ground for difference of opinion and

  that an immediate appeal from the order may materially advance the ultimate termination of the

  litigation.” 28 U.S.C. § 1292(b).

         For the foregoing reasons, Defendant’s motion to dismiss is DENIED. Defendant may

  petition the United States Court of Appeals for leave to appeal this order.

         IT IS SO ORDERED.




                                                    12
Case 2:19-cv-00445-HCN-CMR Document 59 Filed 08/07/20 PageID.993 Page 13 of 13




                                    DATED this 7th day of August, 2020.

                                    BY THE COURT:



                                    Howard C. Nielson, Jr.
                                    United States District Judge




                                      13
